{¶ 1} This cause was before us on remand from the Ohio Supreme Court for further review of our decision released November 30, 2006.1 On December 24, 2008, a Joint Stipulation of Dismissal was filed by the parties. Pursuant to the parties' joint stipulation, this appeal is dismissed.
Appeal dismissed.
It is ordered that appellee recover of appellants costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES J. SWEENEY, P.J., and ANTHONY O. CALABRESE, JR., J., CONCUR.
1 Barnes v. Univ. Hosps. of Cleveland, Cuyahoga App. Nos. 87247, 87285, 87710, 87903, and 87946, 2006-Ohio-6266. *Page 1